Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered July 28, 2003, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the defense counsel’s failure to move to dismiss the indictment on the ground that there was an unreasonable delay in sentencing (see CPL 380.30 [1]; People v Drake, 61 NY2d 359 [1984]) did not deprive him of meaningful representation (see US Const Sixth Amend; NY Const, art I, § 6; Strickland v Washington, 466 US 668 [1984]; People v Caban, 5 NY3d 143 [2005]; People v Benevento, 91 NY2d 708 [1998]). Skelos, J.P., Angiolillo, Carni and Balkin, JJ., concur.